The defendants were indicted for conspiracy to commit a felonious assault upon the State's witness, and also for assault upon him with a deadly weapon with intent to kill. There was a general verdict of guilty. While the evidence was conflicting, the jury has accepted the State's version of the transaction. An examination of the record reveals no error in the trial. The exception to evidence of a declaration by one of the defendants cannot be sustained. This evidence was competent and there was no request that its effect be limited. S. v. McKeithan, 203 N.C. 494,166 S.E. 336. The exceptions to the charge are without merit. The judgment pronounced upon the verdict will not be disturbed.
No error.